ARMED SERVICES BOARD OF CONTRACT APPEALS
 Appeal of -                                       )
                                                   )
 Central Diversified Contracting, LLC              ) ASBCA No. 62585
                                                   )
 Under Contract No. W9127N-19-P-0163               )

 APPEARANCE FOR THE APPELLANT:                         Mr. Peter Draganic
                                                        President

 APPEARANCES FOR THE GOVERNMENT:                       Michael P. Goodman, Esq.
                                                        Engineer Chief Trial Attorney
                                                       Nathaniel S. Canfield, Esq.
                                                       E. Christopher Lambert, Esq.
                                                        Engineer Trial Attorneys
                                                        U.S. Army Engineer District, Portland

               OPINION BY ADMINISTRATIVE JUDGE O’CONNELL
               ON APPELLANT’S MOTION FOR RECONSIDERATION

       Appellant, Central Diversified Contracting, LLC (CDC), has moved for
reconsideration of the Board’s Rule 12.3 merits decision dated January 5, 2021. CDC
also requests leave to supplement the Rule 4 file. The Board denies the motions.

                                         DECISION

        The party moving for reconsideration “must demonstrate a compelling reason for
the Board to modify its decision . . . . [In doing so] we look to whether there is newly
discovered evidence or whether there were mistakes in the decision’s findings of fact, or
errors of law.” Bruce E. Zoeller, ASBCA No. 56578, 14-1 BCA ¶ 35,803 at 175,103
(citing J.F. Taylor, Inc., ASBCA Nos. 56105, 56322, 12-2 BCA ¶ 35,125). A motion for
reconsideration is not intended to present a “‘post-decision bolstering of contentions which
we have already rejected.”’ Charitable Bingo Assocs. d/b/a Mr. Bingo, Inc., ASBCA
Nos. 53249, 53470, 05-2 BCA ¶ 33,088 at 164,014 (quoting Mason & Hanger-Silas Mason
Co., Inc. v. United States, 523 F.2d 1384, 1385 (Ct. Cl. 1975)). Consistent with this
principle, a party’s “[d]isagreements with the trier of fact as to the weight accorded certain
evidence and the inferences to be drawn from such evidence are not appropriate grounds
for reconsideration.” J.F. Taylor, Inc., 12-2 BCA ¶ 35,125 at 172,453 (citing Walsky
Constr. Co., ASBCA No. 41541, 94-2 BCA ¶ 26,698 at 132,784).

      CDC states in its motion that “the Board does not appear to disagree with the
quantum of the claim . . . but that it finds that CDC fails to prove entitlement . . .” (app.
mot. for recon. at 2). CDC’s assertion is not accurate. The Board sustained the appeal in
part, finding that the government was responsible for some delay, but the Board held that
CDC had not proved its damages for additional days on site or for emergency
administrative hours. Central Diversified Contracting, LLC, ASBCA No. 62585, slip op.
at 3-4 (Jan. 5, 2021). For the reasons stated in the Board’s decision, we did not find the
evidence presented by CDC to be sufficient to carry its burden of proof with respect to
the claimed hourly rates of $250 or $375 or the daily rate of $3,000 (id. at 3). CDC
continues to argue the Board’s weighing of the evidence in its motion (app. mot. for
recon. at 3-6), but this is not a valid basis for reconsideration. J.F. Taylor, 12-2 BCA
¶ 35,125 at 172,453.

        CDC also seeks leave to supplement the record with an additional document that,
in its view, shows that it would have completed the project by November 15, 2019, but
for the government’s delay. Board Rule 13(c) provides that: “Except as the Board may
otherwise order, no evidence will be received after completion of an oral hearing.” The
Board closed the record at the conclusion of the hearing on December 9, 2020 (tr. 1/77).
Pursuant to Rule 13(c), a motion for reconsideration is generally not an appropriate time
for submitting new evidence. CDC makes no showing that this evidence – an email –
could not have been produced prior to or at the time of the hearing if CDC had exercised
reasonable diligence in looking through its records. In any event, this email is cumulative
of evidence that CDC presented at the hearing and which the Board found inadequate to
prove that it would have completed the project by November 15 absent the government
delay. CDC’s motion to supplement is denied.

                                     CONCLUSION

       CDC’s motions for reconsideration and to supplement the record are denied.

       Dated: February 22, 2021



                                                  MICHAEL N. O’CONNELL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)




                                            2
 I concur



 OWEN C. WILSON
 Administrative Judge
 Vice Chairman
 Armed Services Board
 of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62585, Appeal of Central
Diversified Contracting, LLC, rendered in conformance with the Board’s Charter.

      Dated: February 24, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           3